                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


ANDREW ARMAN,                                           )
                                                        )
             Plaintiff,                                 )
                                                        )
      v.                                                )       No. 4:17-CV-2360 CAS
                                                        )
JASON DAVIS, et al.,                                    )
                                                        )
             Defendants.                                )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on a motion for summary judgment filed by defendants Jason

Davis, Cindy Griffith, and Alan Earls (collectively “defendants”). Pro se plaintiff Andew Arman,

a Missouri prisoner, brings this action pursuant to 42 U.S.C. § 1983, alleging defendants violated

his Eighth Amendment rights by use of excessive force and his First Amendment rights by moving

him into a different housing unit in retaliation for filing grievances. Plaintiff opposes the motion for

summary judgment and it is fully briefed. For the following reasons, the motion for summary

judgment will be granted as to all defendants.

I. Background

        In January of 2017, plaintiff was incarcerated at the Potosi Correctional Center (“PCC”) in

Potosi, Missouri. Plaintiff filed this action on September 1, 2017 pursuant to 42 U.S.C. § 1983,

alleging numerous violations of his civil rights stemming from an altercation between himself and

PCC corrections officers on January 16, 2017. (Doc. 1). Plaintiff filed an amended complaint on

October 16, 2017. (Doc. 10).1 Named as defendants in the amended complaint are Jason Davis

        1
        Plaintiff’s amended complaint omitted all claims asserted in the original complaint against
defendant Ham Payne Fum. As a result, the Court terminated Ham Payne Fun as a defendant in this
action.
(corrections offer), Cindy Griffith (warden), and Alan Earls (deputy division director of adult

institutions).

        Upon review of plaintiff’s amended complaint, this Court dismissed plaintiff’s due process,

deliberate indifference, failure to protect, supervisory liability, and equal protection claims for failure

to state a claim. (Docs. 13, 14). As a result, only two claims remain: (1) use of excessive force by

Jason Davis; and (2) retaliation by Cindy Griffith and Alan Earls.

        Specifically, plaintiff alleges that while he was confined to a restraint chair and situated in

a “submissive and non-threatening posture,” Davis punched him in the face with a closed fist. (Doc.

10 at 5). Regarding Griffith and Earls, plaintiff claims that after he filed grievances and complaints

regarding his alleged assault by Davis, Griffith and Earls transferred plaintiff to another housing unit

“in an attempt to silence and hinder” him. (Id. at 6). Plaintiff sues the defendants in their individual

capacities.

        Defendants have filed a motion for summary judgment on the remaining two claims. In

addition to seeking summary judgment on the merits, defendants also assert they are protected as

government officials by the doctrine of qualified immunity.

II.     Legal Standard

        A. Summary Judgment Standard

        The standards applicable to summary judgment motions are well settled. Pursuant to Federal

Rule of Civil Procedure 56(c), a court may grant a motion for summary judgment if all of the

information before the court shows “there is no genuine issue of material fact and the moving party

is entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).




                                                    2
        The initial burden is placed on the moving party. City of Mt. Pleasant, Iowa v. Associated

Elec. Co-op., Inc., 838 F.2d 268, 273 (8th Cir. 1988) (the moving party has the burden of clearly

establishing the non-existence of any genuine issue of fact that is material to a judgment in its favor).

Once this burden is discharged, if the record shows that no genuine dispute exists, the burden then

shifts to the non-moving party who must set forth affirmative evidence and specific facts showing

there is a genuine dispute on a material factual issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986).

        Once the burden shifts, the non-moving party may not rest on the allegations in his pleadings,

but by affidavit and other evidence must set forth specific facts showing that a genuine issue of

material fact exists. Fed.R.Civ.P. 56(e); Herring v. Canada Life Assur. Co., 207 F.3d 1026, 1029

(8th Cir. 2000); Allen v. Entergy Corp., 181 F.3d 902, 904 (8th Cir. 2000). The non-moving party

“must do more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). A dispute about

a material fact is “genuine” only “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Herring, 207 F.3d at 1029 (quoting Anderson, 477 U.S. at 248). A party

resisting summary judgment has the burden to designate the specific facts that create a triable

question of fact. See Crossley v. Georgia-Pacific Corp., 355 F.3d 1112, 1114 (8th Cir. 2004). Self-

serving, conclusory statements without support are not sufficient to defeat summary judgment. See

Conolly v. Clark, 457 F.3d 872, 876 (8th Cir. 2006).

        With this standard in mind, the Court accepts the facts below as true for purposes of

resolving this motion for summary judgment.




                                                   3
        B. Qualified Immunity Standard

        Suits against officials in their individual capacity “seek to impose personal liability upon a

government official for actions he takes under color of state law.” Kentucky v. Graham, 473 U.S.

159, 165 (1985). To establish liability, the plaintiff must show that the official, acting under color

of state law, caused a deprivation of a federal right. Id. at 166; see Hayes v. Faulkner Cnty., Ark.,

388 F.3d 669, 675 (8th Cir. 2004) (holding plaintiff “must prove: (1) the official’s conduct deprived

him of constitutional rights, and (2) the official’s actions were taken under color of law”).

        Defendants may be entitled to qualified immunity for those claims brought against them in

their individual capacities. McRaven v. Sanders, 577 F.3d 974, 980 (8th Cir. 2009). “Qualified

immunity protects a government official from liability in a section 1983 action unless the official’s

conduct violated a clearly established constitutional or statutory right of which a reasonable person

would have known.” Henderson v. Munn, 439 F.3d 497, 501 (8th Cir. 2006) (citing Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)).

        “To overcome the defense of qualified immunity, a plaintiff must show: (1) the facts, viewed

in the light most favorable to the plaintiff, demonstrate the deprivation of a constitutional or statutory

right; and (2) the right was clearly established at the time of the deprivation.” Howard v. Kan. City

Police Dep’t., 570 F.3d 984, 988 (8th Cir. 2009). The court may first address either prong. Id.

(citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)).

III. Facts

        On the morning of January 16, 2017, plaintiff was secured to a restraint bench in the Sally

Port of PCC’s Housing Unit 2 for the purpose of being evaluated by medical staff for suicide watch.

After plaintiff was cleared to return to his cell, a corrections officer escorted plaintiff from the Sally



                                                    4
Port to the entryway of his cell. Plaintiff was directed to face the wall so his cell mate could be

restrained by a second corrections officer. Plaintiff was “shoved against the wall” by the escorting

corrections officer. Pl.’s Depo. at 21. Plaintiff resisted and testified: “I kind of snapped out and I

remember kicking [a corrections officer] probably four of five times and I remember [the corrections

officer] constantly asking me at this time to calm down.” Id. As a result of the altercation, plaintiff

was escorted back to the restraint bench.

        While secured to the bench, plaintiff attempted to head butt and spit at the corrections

officers, including Davis, which resulted in the officers forcing plaintiff to the ground. (Doc. 56-7).2

Plaintiff testified that he “really can’t remember what caused [him] to snap back out.” Pl.’s Depo.

at 22. A spit guard was placed over plaintiff’s head. (Id. at 23-24, Doc. 56-7). Davis and a few

other corrections officers attempted to escort plaintiff out of the Sally Port so he could be reevaluated

by medical staff. (Doc. 56-3 at 5, 8, 12, 16-17, 19, and 21). Plaintiff attempted to elbow defendant

Davis in the face. (Doc. 56-7, Davis Aff. ¶ 9). After plaintiff refused to walk on his own and

declined a wheelchair, plaintiff was carried by four officers, including Davis, from Housing Unit 2

to Housing Unit 1 and placed in a second restraint chair. (Docs. 56-7, 56-3 at 5, 8, 12, 16-17, 19,

and 21). While in the restraint chair, plaintiff attempted to head butt Davis. (Docs. 56-7, 56-3 at 13,

18, and 20; Davis Aff. ¶ 14).

        The entirety of the incident was recorded by surveillance cameras within the PCC facility,

including plaintiff’s transfer from Housing Unit 2 to Housing Unit 1. (Doc. 56-7). Plaintiff and

Davis are in view at all times throughout the video, except for a short period when Davis exits the

room in Housing Unit 2 for less than a minute. At no point in the video is defendant Davis seen


        2
         Doc. 56-7 is a DVD containing the PCC surveillance video relevant to the January 16, 2017
incident.

                                                   5
striking plaintiff in the face with his fist. The surveillance footage does not contain audio, but is

visually clear and uninterrupted.

       Following the events that transpired on January 16, 2017, plaintiff filed an Informal

Resolution Request (“IRR”), a Grievance, and a Grievance Appeal. Plaintiff was subsequently

transferred from a cell in Housing Unit 2 to Housing Unit 1. Regardless of his housing status within

PCC, plaintiff was not prevented from, and does not allege that he refrained in any way from, filing

his grievance paperwork or the instant lawsuit. Griffith and Earls submitted affidavits averring they

reviewed plaintiff’s grievances and “determined that the force used [by the corrections officers,

including Davis] was the minimum amount necessary to control the situation and maintain prison

order and security.” Griffith and Davis further averred that they had nothing to do with and had no

knowledge of plaintiff’s transfer to a different cell in another housing unit. (Docs. 56-5, 56-6).

IV. Discussion

       A. Excessive Use of Force by Defendant Jason Davis

       Defendants argue they are entitled to summary judgment on the merits of plaintiff’s excessive

force claim against Davis because the “uncontroverted material facts demonstrate a prolonged

incident of noncompliance and aggression on the part of [p]laintiff[.]” (Mem. at 3). Plaintiff argues

that the surveillance video proves defendant Davis used excessive force when he punched plaintiff

in the face while seated in the second restraint chair at Housing Unit 2.

       The Eighth Amendment forbids the “unnecessary and wanton infliction of pain” constituting

cruel and unusual punishment. Hudson v. McMillan, 503 U.S. 1, 9-10 (1992). See also Burns v.

Eaton, 752 F.3d 1136, 1138 (8th Cir. 2014) (“After incarceration, only the unnecessary and wanton

infliction of pain constitutes cruel and unusual punishment forbidden by the Eighth Amendment”).



                                                 6
When a prison official is accused of using excessive physical force in violation of the Eighth

Amendment, the core judicial inquiry is “whether force was applied in a good-faith effort to maintain

or restore discipline, or maliciously and sadistically to cause harm.” Jackson v. Gutzmer, 866 F.3d

969, 974 (8th Cir. 2017). See also Ward v. Smith, 844 F.3d 717, 721 (8th Cir. 2016) (“Because the

use of force is sometimes required in prison settings, guards are liable only if they are completely

unjustified in using force, i.e., they are using it maliciously and sadistically”). The factors to be

considered in determining whether force was used in good faith include “the need for the application

of force, the relationship between the need and the amount of force that was used, and the extent of

injury inflicted.” Whitley v. Albers, 475 U.S. 312, 321 (1986).

       Plaintiff’s claim of excessive use of force is limited to his allegation that Davis punched him

in the face while plaintiff was sitting in a restraint chair in Housing Unit 2. The Court has reviewed

the entirety of the surveillance video, which depicts the use of reasonable force by Davis to de-

escalate plaintiff’s combative behavior of attempting to head butt, spit on, and elbow corrections

officers. Although there is no sound, the image quality is clear and plaintiff and Davis are in view

at all relevant times. At no time is defendant Davis seen punching plaintiff with a closed fist.

Davis’s only physical contact with plaintiff’s face was to turn or lower plaintiff’s head to prevent

him from head butting and spitting on officers.

       “When opposing parties tell two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

(2007). See also Coker v. Arkansas State Police, 734 F.3d 838, 841 (8th Cir. 2013) (“To the extent

that [plaintiff’s] story differs from what is shown on the [police car’s dash-camera] video – for



                                                  7
example, [plaintiff] claims he did not run after falling off the motorcycle – we find that the district

court correctly used the dash-camera recording to resolve any factual disputes up to this point.”

        Although plaintiff suggests without any evidentiary support that the video is edited, the

running time stamps within the footage and continuity of the images establish otherwise. Because

there is no evidence that defendant Davis punched plaintiff in the face as plaintiff alleges, or that any

of the force he did use throughout the altercation on January 16, 2017 was malicious or sadistic,

plaintiff fails to establish the violation of a constitutional right. As a result, defendant Davis is

entitled to qualified immunity and the Court will grant summary judgment to defendant Davis on

plaintiff’s excessive force claim.

        B. Retaliation by Defendants Cindy Griffith and Alan Earls

        Under Eighth Circuit law, “A prisoner’s Eighth Amendment rights are violated if prison

officials ‘impose a disciplinary sanction against a prisoner in retaliation for the prisoner’s exercise

of his constitutional right.’” Meuir v. Greene County Jail Employees, 487 F.3d 1115, 1119 (8th Cir.

2007) (quoting Goff v. Burton, 7 F.3d 734, 738 (8th Cir. 1993)). To prevail on a retaliation claim,

plaintiff must show: “(1) he engaged in a protected activity, (2) the government official took adverse

action against him that would chill a person of ordinary firmness from continuing in the activity, and

(3) the adverse action was motivated at least in part by the exercise of the protected activity.”

Spencer v. Jackson County Mo., 738 F.3d 907, 911 (8th Cir. 2013) (internal quotations and citations

omitted).

        However, prison officials may “transfer a prisoner for whatever reason or for no reason at

all,” Olim v. Wakinekona, 461 U.S. 238, 250 (1983), as long as the transfer is not “in retaliation for

the exercise of a constitutional right.” Goff, 7 F.3d at 737. Consequently, to prevail on a retaliatory



                                                   8
transfer claim, an inmate must show that transfer from one housing unit to another would not have

occurred “but for an unconstitutional, retaliatory motive.” Spencer, 738 F.3d at 912 (emphasis

added) (citing cases). “Even at summary judgment, ‘the burden is on the prisoner to prove that but

for an unconstitutional, retaliatory motive,’ the transfer would not have occurred.” Webb v. Hedrick,

409 F. App’x 33, 35 (8th Cir. 2010) (quoting Sisneros v. Nix, 95 F.3d 749, 752 (8th Cir. 1996)).

        “Section 1983 provides a federal cause of action against anyone who, acting pursuant to state

authority, violates any ‘rights, privileges or immunities secured by the Constitution and laws’ of the

United States.” Pediatric Specialty Care, Inc. v. Arkansas Dep’t of Human Servs., 293 F.3d 472, 477

(8th Cir. 2002) (quoting 42 U.S.C. § 1983). The plaintiff in a § 1983 action must show that a

defendant deprived him of a constitutional right while acting under color of state law. “Liability

under § 1983 requires a causal link to, and direct responsibility for, the deprivation of rights.”

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). “A defendant will not be held liable

under § 1983 unless he was personally involved in causing the deprivation of a constitutional right.”

Triplett v. Azordegan, 570 F.2d 819, 823 (8th Cir. 1978).

       With respect to plaintiff’s allegation that defendants Griffith and Earls transferred him to

another housing unit “in an attempt to silence and hinder” him, the Court finds the facts do not

support a claim of retaliation. Griffith’s affidavit states: “I have no involvement with inmate

movements from one housing unit to another within Potosi Correctional Center, and do not order

any such movements or have any knowledge of such movements from one housing unit to

another[.]” Griffith Aff. ¶ 6. Earls’s affidavit states he “did not order any movement of Arman from

one housing unit to another within Potosi Correctional Center,” nor did he “have any knowledge of

Arman’s movement from one housing unit to another[.]” Earls Aff. ¶ 5. Because plaintiff has not



                                                  9
offered any evidence to counter Griffith or Earls’s affidavits to show either of them had any personal

involvement in plaintiff’s transfer, plaintiff has failed to establish a claim for retaliation.

        Moreover, plaintiff has not submitted any facts to show that the transfer to another housing

facility was an adverse action, or that it was motivated by the exercise of his protected activity of

filing grievances. A § 1983 retaliation claim requires a plaintiff to establish that the adverse action

taken against him would chill a person of ordinary firmness from continuing the protected activity,

here the filing of IRRs and grievances. See Spencer, 738 F.3d at 911. “The ordinary-firmness test

is well established in the case law, and is designed to weed out trivial matters from those deserving

the time of the courts as real and substantial violations of the First Amendment.” Garcia v. City of

Trenton, 348 F.3d 726, 728 (8th Cir. 2003). The Eighth Circuit applies the ordinary-firmness test

in the First Amendment prisoner retaliation context. See Lewis v. Jacks, 486 F.3d 1025, 1029 (8th

Cir. 2007) (holding the record contained insufficient evidence that increasing the prisoner’s work

load would chill a prisoner of ordinary firmness from using the prison grievance process). The

ordinary-firmness “test is an objective one, not subjective.” Garcia, 348 F.3d at 729.

        Plaintiff admitted that he was never verbally told the move was made in retaliation for filing

his grievances, but instead drew his own conclusions. Pl.’s Depo. at 52. This is mere speculation

and conjecture that is insufficient to raise a genuine issue of material fact. Plaintiff also agreed at

deposition that daily life was generally the same between the two housing units. Id. at 54. Thus,

plaintiff has not established a genuine issue of fact that his transfer was an adverse action, that a

person of ordinary firmness would have been silenced or hindered from filing grievances because

of such movement from one housing unit to another, or that the transfer was done in retaliation for

his filing of grievances.



                                                   10
         Because plaintiff fails to show the existence of a genuine issue of material fact as to any

personal involvement in the transfer by Griffith and Earls, and there is no evidence that an

unconstitutional retaliatory motive was the but-for cause of the transfer, plaintiff fails to establish

the violation of a constitutional right. As a result, defendants Griffith and Davis are entitled to

qualified immunity and the Court will grant summary judgment to defendant Griffith and Earls on

plaintiff’s retaliation claim.

V.       Conclusion

         For the foregoing reasons, plaintiff’s claims against defendants Davis, Griffith, and Earls’s

will be dismissed and defendants’ motion for summary judgment will be granted.

         Accordingly,

         IT IS HEREBY ORDERED that defendants Jason Davis, Cindy Griffith, and Alan Earls’

motion for summary judgment is GRANTED. [Doc. 52]

         IT IS FURTHER ORDERED that plaintiff’s Seventh and Eighth Motions to Appoint

Counsel are DENIED as MOOT. [Docs. 62, 64].

         An appropriate order of dismissal and judgment will accompany this Memorandum and

Order.




                                               CHARLES A. SHAW
                                               UNITED STATES DISTRICT JUDGE



Dated this 24th day of July, 2019.




                                                  11
